                                       Case 4:20-cv-05640-YGR Document 399 Filed 04/06/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7

                                   8   IN RE APPLE iPHONE ANTITRUST                   Case No. 11-cv-06714-YGR (TSH)
                                       LITIGATION
                                   9
                                                                                      DISCOVERY ORDER
                                  10
                                                                                      Re: Dkt. No. 428
                                  11

                                  12
Northern District of California
 United States District Court




                                  13   DONALD R. CAMERON, et al.,                      Case No. 19-cv-03074-YGR (TSH)
                                  14                 Plaintiffs,

                                  15          v.                                       Re: Dkt. No. 314
                                  16   APPLE INC.,
                                  17                 Defendant.

                                  18   EPIC GAMES, INC.,                               Case No. 20-cv-05640-YGR (TSH)
                                  19                 Plaintiff and Counter-
                                  20   defendant,                                      Re: Dkt. No. 395
                                  21          v.
                                  22   APPLE INC.,
                                  23                 Defendant and
                                  24   Counterclaimant.
                                  25

                                  26        Apple and non-party Facebook have filed a joint discovery letter brief. 20-5640 ECF No.
                                  27

                                  28
                                            Case 4:20-cv-05640-YGR Document 399 Filed 04/06/21 Page 2 of 3




                                   1   395.1 In the letter brief, Apple moves to compel Facebook to produce some documents responsive

                                   2   to its subpoenas, so that it may adequately cross-examine Facebook’s VP of Gaming, Vivek

                                   3   Sharma, whom Epic Games has listed on its witness list for trial. ECF No. 376. The Court must

                                   4   first decide whether it may consider this motion at all.

                                   5             This motion to compel has been filed in all three related actions, but it is obviously

                                   6   directed solely to the Epic Games case. The only rationale offered by Apple for obtaining these

                                   7   documents is Epic’s recent designation of Sharma as a trial witness, and Apple is clear that it

                                   8   seeks these documents to cross-examine him during the Epic trial. This matters because fact

                                   9   discovery closed in the Epic case on February 15, 2021 (see ECF No. 116), which means the last

                                  10   day to move to compel on fact discovery was February 22, 2021. See Civil Local Rule 37-3.

                                  11   Accordingly, this motion is time-barred.

                                  12             It doesn’t matter that Apple purported to reserve the right to move to compel after
Northern District of California
 United States District Court




                                  13   February if Facebook testifies at trial, ECF No. 395, Ex. A (emails from E. Kreiner on Feb. 4 and

                                  14   10), because Apple didn’t have that right in the first place. Regardless, Apple’s purported

                                  15   reservation of rights was met with Facebook’s own reservation of rights “including to requests for

                                  16   information after the close of fact discovery . . .” Id. (email from E. Curran-Huberty on Feb. 8).

                                  17   Thus, we are not faced with a situation where an otherwise diligent litigant was lulled into

                                  18   complacency by a sweet-talking opponent. Facebook actively made clear its intent to stand on the

                                  19   close of fact discovery.

                                  20             Apple cites U.S. ex rel. Higgins v. Boston Scientific Corp., 2020 WL 968218, *14 (D.

                                  21   Minn. Feb. 28, 2020), in which the court ordered the defendant to produce documents as a

                                  22   sanction under Rule 37 for its violation of its discovery obligations under Rule 26(a). Rule 37

                                  23   does indeed give courts broad discretion to fashion appropriate sanctions. See Fed. R. Civ. Proc.

                                  24   37(c)(1)(C) (“In addition to or instead of” exclusion, “the court . . . may impose other appropriate

                                  25   sanctions . . .”). The Court will assume that a Rule 37 sanction could include a document

                                  26   production order even if a motion to compel would be untimely. However, Apple has not shown,

                                  27

                                  28   1
                                           All of the ECF references in this order are to 20-5640.
                                                                                            2
                                         Case 4:20-cv-05640-YGR Document 399 Filed 04/06/21 Page 3 of 3




                                   1   and has not attempted to show, that Facebook has done anything sanctionable. Certainly, Epic’s

                                   2   decision to list Sharma as a trial witness does not show that Facebook behaved improperly.

                                   3          Apple hints at an argument that Epic may have behaved improperly by not listing Sharma

                                   4   in its Rule 26(a) disclosures – an argument that Epic hotly disputes (see ECF No. 398). The Court

                                   5   expresses no view on that matter. A motion in limine to exclude Sharma as a witness due to any

                                   6   alleged failure to timely disclose him should be directed to Judge Gonzalez Rogers. This Court

                                   7   holds only that Apple’s motion to compel against Facebook is untimely and therefore denied.

                                   8           IT IS SO ORDERED.

                                   9

                                  10   Dated: April 6, 2021

                                  11
                                                                                                  THOMAS S. HIXSON
                                  12                                                              United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       3
